Citation Nr: 0925597	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  06-09 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date than December 4, 
2002, for service connection for chronic low back strain with 
sciatica of the right lower extremity.

2.  Entitlement to an earlier effective date than December 4, 
2002, for service connection for patellofemoral syndrome, 
right knee.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1991 to July 2001.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia, which denied an earlier effective date for a grant 
of service connection for chronic low back strain and 
patellofemoral syndrome, right knee, respectively.  In March 
2006, the claims file was transferred permanently to the RO 
in Waco, Texas, upon the relocation of the Veteran.

The Veteran testified before the undersigned Veteran's Law 
Judge at the RO in February 2009 and a transcript has been 
incorporated into the record.  


FINDINGS OF FACT

1.  Service connection for chronic low back strain with 
sciatica of the right lower extremity was granted in a March 
2003 rating decision effective December 4, 2002, the date of 
receipt of the Veteran's complete application.  The veteran 
did not appeal this decision and thus it became final.

2.  The Veteran's free-standing claim for an effective date 
earlier than December 4, 2002 for the grant of service 
connection for chronic low back strain with sciatica of the 
right lower extremity is barred as a matter of law.

3.  Service connection for patellofemoral syndrome, right 
knee, was granted in a March 2003 rating decision effective 
December 4, 2002, the date of receipt of the Veteran's 
complete application.  The veteran did not appeal this 
decision and thus it became final.

4.  The Veteran's free-standing claim for an effective date 
earlier than December 4, 2002 for the grant of service 
connection for patellofemoral syndrome, right knee, is barred 
as a matter of law.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than December 4, 
2002, for the grant of service connection for chronic low 
back strain with sciatica of the right lower extremity is 
denied as a matter of law.  38 U.S.C.A. §§ 5110, 7105 (West 
2002); 38 C.F.R. §§ 3.400, 20.200, 20.201, 20.202, 20.302, 
20.1100, 20.1103 (2008).

2.  The claim for an effective date earlier than December 4, 
2002, for the grant of service connection for patellofemoral 
syndrome, right knee is denied as a matter of law.  38 
U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.400, 
20.200, 20.201, 20.202, 20.302, 20.1100, 20.1103 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefore."  38 U.S.C.A. § 5110(a).  The implementing 
regulation clarifies this to mean that the effective date of 
an evaluation and an award of compensation based on an 
original claim "will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later."  38 
C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); 
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 
Vet. App. at 199.  To determine when a claim was received, 
the Board must review all communications in the claims file 
that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation for direct service 
connection is the day following separation from active 
service or the date entitlement arose, if the claim was 
received within one year after separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(i).  The 
effective date of award for the grant of service connection 
can be no earlier than the date of receipt of the claim.  See 
38 C.F.R. § 3.400.

"Date of receipt" means the date on which a claim, 
information or evidence was received by VA.  38 C.F.R. § 
3.1(r) (2008).

Where evidence requested in connection with an original 
claim, a claim for increase or to reopen or for the purpose 
of determining continued entitlement is not furnished within 
one year after the date of request, the claim will be 
considered abandoned.  After the expiration of one year, 
further action will not be taken unless a new claim is 
received.  Should the right to benefits be finally 
established, pension, compensation, dependency and indemnity 
compensation, or monetary allowance under the provisions of 
38 U.S.C.A. § 1805 based on such evidence shall commence not 
earlier than the date of filing of the new claim.  See 38 
C.F.R. § 3.158 (2008).

In Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that when a rating decision is final, only a request for 
a revision premised on clear and unmistakable error (CUE) 
could result in the assignment of earlier effective date.  A 
freestanding claim for an earlier effective date, once the 
appeal becomes final, attempts to vitiate the rule of 
finality.

Analysis

On June 25, 2001, the Veteran submitted what might have been 
a claim, a VA Form 21-526, by means of VA's internet VONAPP 
system.  As the instructions attached to this electronic 
submission indicated, the electronic submission had to be 
followed up with a signature for it to be considered 
complete.  The Veteran's June 2001 electronic submission did 
not include a signature.  The RO then mailed to the Veteran a 
VONAPP special signature page for him to complete and return.  
The Veteran separated from active duty in July 2001.  In 
August 2001, the RO again mailed to the Veteran a VONAPP 
special signature page.  There is no indication in the record 
that the Veteran returned this signature page in 2001.

A November 2002 Report of Contact between the RO and the 
Veteran's spouse indicates the Veteran had submitted the 
VONAPP special signature page.  The record contains a VONAPP 
special signature page (apparently sent by the RO via telefax 
to the Veteran in November 2002), as signed by the Veteran 
and received back by the RO on December 4, 2002.  The Board 
acknowledges the Veteran's testimony that he "messed up" 
the submission of the signature page.  Unfortunately, the 
Board is bound by applicable laws and regulations regarding 
the submissions of claims that are quite specific.  The Board 
finds that the June 2001 attempted claim was abandoned, 
because one year passed without the Veteran returning the 
completed signature page as requested by the RO.  See 38 
C.F.R. § 3.158 (2008)  The Board also finds that the Veteran 
did not submit a completed claim for his disabilities, 
claimed as back injury, sciatic nerve and right knee, until 
December 4, 2002.  

The Veteran was afforded a VA general medical examination on 
January 9, 2003.  The Veteran had submitted no other medical 
treatment records, private or VA; his service treatment 
records were the only medical records in the claim file.  By 
a March 2003 rating decision, the RO granted service 
connection for chronic low back strain with sciatica of the 
right lower extremity, with a noncompensable evaluation, and 
granted service connection for patellofemoral syndrome, right 
knee, also with a noncompensable evaluation, both with an 
effective date of December 4, 2002. 

The next submission from the Veteran in the record is a 
letter from his VSO representative, received by the RO 
January 30, 2004.  This letter noted the Veteran received a 
March 2003 rating, listed the two noncompensable 
disabilities, quoted the January 2003 VA examiner's report 
that x-ray studies had been unavailable for review, and then 
requested "reconsideration for these two issues and another 
examination to include x-ray evidence for the spine and the 
knee."  The RO considered this letter to be a new claim for 
an increased rating, not a notice of disagreement.  The Board 
agrees.

A written communication from a claimant or his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the RO and a desire to 
contest the result will constitute a notice of disagreement.  
While special wording is not required, the notice of 
disagreement must be in terms which can reasonably be 
construed as disagreement with that determination and a 
desire for appellate review.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.201 (2008).  

While this January 2004 correspondence may have been 
adequate, when received by VA, to constitute a claim for 
increased rating, it was not sufficient to constitute a 
notice of disagreement.  This letter did identify the March 
2003 rating decision, but it did not express disagreement or 
dissatisfaction with the effective date of December 4, 2002 
for the grant of service connection for either disability, 
nor did it express intent to seek appellate review.  See 
Jarvis v. West, 12 Vet. App. 559 (1999) (Court looked at both 
the actual wording in which the veteran did not mention the 
initial rating and the context of the document to find no 
notice of disagreement); Mason v. Brown, 8 Vet. App. 44 
(1995) (letter from veteran was not a notice of disagreement 
where it did not indicate that veteran had dissatisfaction or 
disagreement with denial of the claim); Phillips v. Brown, 10 
Vet. App. 25, 34 (1997) (veteran's statement did "not purport 
to disagree with an RO decision . . . or . . . the failure of 
the RO to render such a decision"); Allin v. Brown, 10 Vet. 
App. 55, 58 (1997) (the mere submission of net worth and 
employment statement form, in the absence of a statement on 
the form identifying some disagreement with the rating 
decision, is not a NOD; writing expressed no dissatisfaction 
with the rating decision or a desire for appellate review).

The Board observes that March 2004, which would have marked 
one year after the issuance of the March 2003 rating 
decision, passed without notice in the record.

Indeed, the RO sent to the Veteran an April 2004 VCAA notice 
letter that referenced the earlier submission as a claim for 
an increase.  The Veteran submitted a May 2004 statement 
making a claim for another disability and stated he had not 
sought additional medical treatment for his back.  The RO 
afforded the Veteran a VA joints examination in May 2004; an 
October 2004 rating decision increased the evaluation for the 
chronic low back strain to 20 percent and the right knee 
disability to 10 percent, effective January 30, 2004, the 
date of receipt of the increased rating claim.

The Veteran's representative submitted an October 29, 2004 
memorandum.  This memorandum noted the date of the October 
rating decision, repeated the disabilities, their evaluation 
histories, and diagnostic codes, and then requested the 
"date of award" for both issues be "adjusted" to December 
4, 2002.  The memorandum repeated the assertion the 2003 VA 
examination was inadequate because of the lack of x-ray 
review and noted the previous January 2004 request to 
"reconsider" both "issues" because of the lack of x-ray 
review.  The RO considered this memorandum a claim for an 
earlier effective date for the grants of service connection 
for the disabilities of chronic lower back strain and right 
knee.  The Board agrees.  

The Board finds that this October 2004 memorandum was not a 
notice of disagreement, but at best earlier effective date 
claim.  Again, while it did reference the October 2004 rating 
decision, it proceeded to request the effective date of the 
"award" be "adjusted."  This memorandum did not express 
disagreement or dissatisfaction with the 20 percent and 10 
percent evaluations nor seek appellate review.

Again the RO responded with a November 2004 VCAA notice 
letter which again referenced the Veteran's claim, now one 
for an earlier effective date.  The Veteran responded with a 
statement, received by the RO December 2004, finding fault 
with the January 2003 examination because of the lack of x-
ray review and in summary requesting the grants of service 
connection be effective July 18, 2001, the day after his 
release from active duty.  A May 2005 rating decision denied 
earlier effective dates for the grants of service connection 
for both the chronic lower back strain and the right knee.  A 
June 2005 memorandum from the Veteran's VSO requested DRO 
review of the Veteran's "SC" effective date and stated this 
was warranted because of the "inadequate" 2003 examination.  
The RO accepted this memorandum as a notice of disagreement.  
Following a January 2006 statement of the case, the Veteran's 
January 2006 substantive appeal, to all issues, included his 
statement that had the 2003 examination included an x-ray 
review, he would not have received a noncompensible rating 
originally. 

After reviewing the record, the Board concludes that there is 
no claim filed prior to December 4, 2002, indicating intent 
to pursue a claim of entitlement to service connection for 
the lower back and the right knee.  The March 2003 rating 
decision is final, as no notice of disagreement or appeal was 
submitted or perfected.  

If a rating decision is not timely appealed, it becomes final 
based on the evidence of record.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  Under the provisions of 38 C.F.R. § 
3.105(a) (2008), previous determinations that are final and 
binding will be accepted as correct in the absence of CUE.  
Where the evidence establishes such error, the prior decision 
will be reversed or amended. 38 C.F.R. § 3.105(a).

In reaching this conclusion, the Board emphasizes that an 
effective date of an award of service connection is not based 
on the earliest medical evidence showing even a causal 
connection, but rather on the date that the application upon 
which service connection was eventually awarded was filed 
with VA, i.e., December 4, 2002.  See Lalonde v. West, 12 
Vet. App. 377, 382 (1999).  As such, this appeal must be 
denied because the RO has already assigned the earliest 
possible effective date provided by law.

As that March 2003 decision is final, in the absence of an 
assertion of clear and unmistakable error, it is no longer 
the appropriate point from which to determine the effective 
date of an award.  See Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of those regional office 
decisions based on CUE, or by a claim to reopen based upon 
new and material evidence.  Because the proper effective date 
for an award based on a claim to reopen can be no earlier 
than the date on which that claim was received, 38 U.S.C. § 
5110(a), only a request for revision premised on CUE could 
result in the assignment of an earlier effective date.  See 
Leonard v. Nicholson, 405 F.3d 1333, 1337 (Fed. Cir. 2005) 
("[A]bsent a showing of [clear and unmistakable error, the 
appellant] cannot receive disability payments for a time 
frame earlier than the application date of his claim to 
reopen, even with new evidence supporting an earlier 
disability date."); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) ("When a claim to reopen is successful and the benefit 
sought is awarded upon readjudication, the effective date is 
the date of the claim to reopen."); see also Bingham v. 
Principi, 18 Vet. App. 470, 475 (2004).  The Veteran in this 
case seeks an effective date prior to the date of his claim, 
December 4, 2002.  Neither he nor his representative have 
asserted a claim of CUE in the March 2003 rating decision 
which granted service connection for chronic low back strain 
and patellofemoral syndrome, right knee, and assigned the 
effective date of December 4, 2002.  As there is no claim of 
CUE in the March 2003 rating decision, the Veteran's 
challenge to the effective date for the grant of service 
connection for the low back and right knee is barred as a 
matter of law.  See Rudd, supra (free-standing claim for 
earlier effective dates vitiates the rule of finality); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law 
and not the evidence is dispositive, the Board should deny 
the claim on the ground of lack of legal merit).

In an effort to give every benefit of the doubt to the 
Veteran and to address his concerns as raised at the hearing, 
the Board shall review for purposes of argument the January 
2004 letter from the VSO as an increased rating claim.  (The 
Board notes the January 2006 statement of the case did 
address both earlier effective date for the grant of service 
connection for both disabilities as well as the issue of 
earlier effective date of the increased ratings for the two 
service-connected disabilities.)  Again the Board notes that 
it must comply with the requirements of applicable laws and 
regulations, as well as the evidence submitted to it by the 
Veteran.  

Generally, the effective date of an award of compensation 
based on a claim for increase will be the date of receipt of 
the claim or the date entitlement arose, whichever is later. 
(emphasis added)  38 U.S.C.A. § 5110(a) (West 2002); 
38 C.F.R. § 3.400(o)(1) (2008).  An exception to this rule is 
that the effective date of an award of increased disability 
compensation shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2008).

The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a 
claim for an increased disability rating.  In other cases, 
the general rule of 38 C.F.R. § 3.400(o)(1) applies.  See 
Harper v. Brown, 10 Vet. App. 125 (1997).  Section 
3.400(o)(2) is intended to be applied in those instances 
where the date of increased disablement can be factually 
ascertained with a degree of certainty and is not intended to 
cover situations where a disability worsened gradually and 
imperceptibly over an extended period of time and there is no 
evidence of entitlement to increased evaluation prior to the 
date of claim.  See VAOPGCPREC 12-98 (Sept. 23, 1998).

In determining whether or not an increase was factually 
ascertainable during the year prior to receipt of an 
increased rating claim, the Board will review the entirety of 
the evidence of record.  See Hazan v. Gober, 10 Vet. App. 
511, 520 (1997) (also holding that for effective date 
purposes, the claim must be the application on the basis of 
which the rating was awarded); Washington v. Gober, 10 Vet. 
App. 391, 393 (1997) (The fact that the appellant had 
previously submitted claim applications, which had been 
denied, is not relevant to the assignment of an effective 
date based on a current application.).  

Again the Board observes that the Veteran has submitted no 
medical treatment records other than the service treatment 
records.  The Veteran was afforded a VA general medical 
examination on January 9, 2003.  This examination could not 
consider his 2003 x-rays as they were apparently unavailable 
to that examiner.  The Board notes these same x-ray studies 
(no significant abnormalities and no acute findings) were 
added to the claims file in 2005, following his July 2005 
notice of disagreement to the earlier effective date for 
service connection rating decision.  Further, this January 9, 
2003 examination took place over one year before the January 
30, 2004 memorandum as increased rating claim.  As the 
January 2003 examination was older than one year, the only 
medical report for the RO to consider as it processed the 
January 2004 claim for an increased rating was the May 2004 
VA joint examination.  Following this examination the Veteran 
received the increased evaluations, made effective the date 
of claim, January 30, 2004, instead of the date of the VA 
examination itself, May 6, 2004.  As stated previously, the 
controlling laws and regulations state that an award of 
disability compensation will be the date of receipt of the 
claim, or the date entitlement arose, whichever is the later.  
38 C.F.R. § 3.400(b)(1)(ii).  The Board will not and cannot 
disturb the RO's action of granting an effective date for the 
increased evaluations as the earlier date, January 30, 2004, 
which is more favorable to the Veteran.  38 C.F.R. § 3.400.  
No notice of disagreement was submitted regarding the October 
2004 rating decision and no appeal was perfected.     

The Court has held that in a case where the law, as opposed 
to the facts, is dispositive of the claim, the claim should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  
This appeal is denied.

As a final note, in denying these claims, the Board does not 
wish in any way to diminish the Veteran's honorable service.  
Although it is sympathetic to the Veteran's claims, the Board 
is without authority to grant the claims on an equitable 
basis and instead is constrained to follow the specific 
provisions of law.  See 38 U.S.C.A. § 7104 (West 2002); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

At the outset, the Board notes that the only issue on appeal 
has been the effective date for the grant of service 
connection.  The Court has held that a veteran claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).  Further, the U. S. Court of Appeals 
for Veterans Claims has held that when the law as mandated by 
statute, and not the evidence, is dispositive of the claim, 
the above provisions are not applicable.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Manning v. 
Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 
Vet. App. 129 (2002).  In addition, VA's General Counsel held 
in a precedential opinion that there is no duty to notify a 
claimant where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed benefit 
and no duty to assist a claimant where there is no reasonable 
possibility that such aid could substantiate the claim.  
VAOPGCPREC 5-2004.

As there is no legal entitlement to the benefits claimed, 
there is no reasonable possibility that further notice or 
assistance would aid in substantiating this claim.  Thus, any 
deficiencies of notice or assistance are rendered moot.  See 
38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 
368 (2001) (compliance with the provisions regarding notice 
and assistance is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001). 


ORDER

An effective date earlier than December 4, 2002, for service 
connection for chronic low back strain with sciatica of the 
right lower extremity is denied.

An effective date earlier than December 4, 2002, for service 
connection for patellofemoral syndrome, right knee, is 
denied.




____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


